                                                      LAW OFFICES OF

                                                JEFFREY LICHTMAN
                                                     II EAST 44 TH STREET

                                                          SUITE SOl

                                                 N EW YORK, NEW YORK 1001 7

JEFFREY LICHTMAN                                   www.j effreylichtman.com
                                                                                                 PH: (212) 581- 1001
JEFFREY E INHOR N                                                                                 FX : (2 I 2) 581-4999
JASON GOLDMAN



                                                         February 18,2021

        BYECF
        Hon. Joan M. Azrack
        United States District Judge
        Eastern District of New York
        100 Federal Plaza, Courtroom 1030
        Central Islip, New York 11722

                    Re: United States v. Vincent Trimarco, Jr., 17 CR 583 (JMA)

        Dear Judge Azrack:

                Pending my substitution as counsel for defendant Vincent Trimarco and with the consent
        of the government, I am writing to respectfully request a 30-day adjournment ofMr. Trimarco's
        April 7, 2021 sentencing and the related briefing schedule. This additional time will permit me
        an adequate opportunity to review the discovery, draft Mr. Trimarco's submission, and prepare
        for his sentencing.

               I remain available for a telephone conference on this application should Your Honor
        deem it necessary.


                                                         Respectfully submitted,




        cc:         Catherine Mirabile, Esq.
                    Michael Bushwack, Esq.
                    Assistant United States Attorneys (by ECF)
